Citation Nr: 1455305	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left wrist ganglion.

2.  Entitlement to service connection for depression, to include as secondary to a service-connected left ankle disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to August 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record in the Virtual VA e-folder.  The Virtual VA e-folder does not include any additional relevant documents.  The Veterans Benefits Management System (VBMS) e-folder does not contain any documents.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO denied service connection for a left wrist ganglion; although notified of that denial in February 1999 letter, the Veteran did not initiate an appeal.

2.  None of the additional evidence received since the February 1999 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate this claim of entitlement to service connection for a left wrist ganglion or raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not currently have a depressive disorder.  


CONCLUSIONS OF LAW

1.  The RO's February 1999 rating decision denying service connection for a left wrist ganglion is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  There is not new and material evidence since the February 1999 rating decision to reopen the claim for service connection for a left wrist ganglion.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for the establishment of service connection for depression, to include as secondary to a service-connected left ankle disability, are not met or approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claims were received, the RO advised the claimant by letter of the elements necessary to reopen the claim for service connection for a left wrist ganglion and to substantiate the underlying claim for service connection and advised him of the elements necessary to substantiate his claim for service connection for depression, to include as secondary to a service-connected left ankle disability.  These letters also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

In a recent opinion, VA's Office of General Counsel concluded that 38 U.S.C.A. § 5103(a)(1) did not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  The Office of General Counsel determined that Kent v. Nicholson, 20 Vet. App. 1 (2006), was no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide case-specific notice to a claimant who had filed an application to reopen a previously denied claim.  In any event, in this case, the RO examined the bases for the denial in the prior decision and provided the Veteran notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection for a left wrist ganglion that were found insufficient in the previous denial. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and PMRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

In March 2010, the Veteran reported that he had received treatment at the Jackson VA Medical Center (VAMC).  In an October 2010 claim, the Veteran reported that the Jackson VAMC had his relevant treatment records.  In November 2010, the RO printed records from the Jackson VAMC, which consisted only of February 2005 and April 2010 left ankle X-rays obtained in conjunction with VA examinations.  


The Board is remanding the claim for service connection for hypertension, in part, to obtain potentially pertinent records.  There is, however, no indication that these records would be pertinent to the request to reopen the claim for service connection for a left wrist ganglion or the claim for service connection for depression.   The Veteran testified during the June 2013 hearing that, while his left wrist ganglion had stayed since service, he had not gotten treatment for it.  

The Veteran was also asked whether any private doctors had treated him for hypertension and he responded that he had received treatment at King's Daughters Hospital, adding, "That's another thing (indiscernible) called it a ganglion, every time I go in there I have my blood pressure (indiscernible)."  

Despite this testimony, the Veteran's earlier testimony clearly states that he did not receive post-service treatment for his left wrist ganglion; rather, it appears that perhaps the Veteran was merely reporting that his left wrist condition had been referred to as a ganglion by the private provider who checked his blood pressure.  The claims file includes a May 2008 record from the Veteran's private provider regarding treatment for hypertension which notes the presence of a ganglion cyst on the left hand.  In any event, during the hearing, the Veteran also indicated that he could not remember whether, since 1999, any doctor had told him that he developed a left wrist problem as a result of service.  As the Veteran's testimony indicates that any outstanding treatment records would not be pertinent to the request to reopen the claim for service connection for a left wrist ganglion, remand for these records would impose unnecessary additional burdens on adjudication resources, with no benefit to the Veteran, and is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In response to whether he had been treated for depression related to his left ankle, the Veteran responded during the June 2013 hearing that he had only seen a VA doctor, once in 2010 and he had not had any type of treatment for his claimed depression.  The undersigned advised the Veteran that the RO had said that he did not have a diagnosis of depression.  The Veteran indicated that no doctor had ever said to him that he was depressed because of his ankle, or any other cause.  As discussed, the RO printed records from the Jackson VAMC in November 2010, which consisted only of left ankle X-ray reports.  A May 2010 note in the VBMS e-folder indicates that the Veteran's Compensation and Pension Record Interchange (CAPRI) records had been reviewed, but no treatment records had been found.  

The Veteran's June 2013 testimony clearly relates to the January 2011 VA examination.  Significantly, during that examination, the Veteran indicated that he had no past psychiatric history and had no current mental health treatment.  The claim for service connection for depression is being denied based on the absence of a current disability during or proximate to the pendency of the claim.  The Veteran's June 2013 testimony indicates that no doctor had ever told him that he was depressed because of his left ankle or any other cause.  In light of the above, additional treatment records would not be pertinent to the claim for service connection for depression and remand for these records is also unnecessary.  See Soyini, 1 Vet. App. at 546.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished with regard to the claim for service connection depression.  This VA examination report and is factually informed, medically competent and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 
The Veteran has not been afforded a VA examination with regard to his request to reopen the claim for service connection for a left wrist ganglion.  In cases involving a petition to reopen a previously denied claim, however, the duty to assist does not require a medical examination or opinion unless new and material evidence has been secured with respect to that claim.  38 C.F.R. § 3.159(c)(4)(iii).  Because new and material evidence has not been submitted to reopen the claim for service connection for a left wrist ganglion, a VA examination or opinion is not required.  See id. 

During the Board hearing, the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development required to help substantiate the claims.  These actions satisfied the Veterans Law Judge's duty to fully explain the issues on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997)(holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which a preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F. 3d at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet.App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet.App. 529, 530 (1996). (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

In August 1998, the Veteran filed a claim for service connection for a left wrist dorsal ganglion.  This claim was denied in the February 1999 rating decision.  

Although notified of the February 1999 rating decision by a February 1999 letter, the Veteran did not initiate an appeal and the denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of the February 1999 rating decision.  See 38 C.F.R. § 3.156(b).

The Veteran sought to reopen his previously denied claim in March 2010.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the February 1999 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence in February 1999 included the Veteran's service treatment records.  These records show that a left wrist ganglion was noted upon entry into service.  Specifically, an asymptomatic left wrist ganglion was noted on enlistment examination in May 1995.  Because a left wrist ganglion was diagnosed on the Veteran's entrance examination, the condition was "noted" upon entry into service, although not symptomatic at the time.  See Verdon, 8 Vet.App. at 530; 38 C.F.R. § 3.304(b).  When a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Wagner, 370 F.3d at 1096 and the Veteran bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen, 19 F.3d at 1417.  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Verdon, 8 Vet. App. at 538 (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches.").

The service treatment records reflect that, in his January 1998 Report of Medical History, the Veteran denied a past or current medical history of swollen or painful joints or a bone, joint, or other deformity.  Examination revealed a 2 cm. nodule on the dorsal wrist.  The diagnosis was ganglion cyst left wrist.  

The Veteran underwent Medical Evaluation Board (MEB) examination in February 1998 to evaluate a complaint of left ankle pain.  Examination was normal with the exception of a small dorsal nodule on the left wrist which was nontender and nonmobile.  Range of motion of the left wrist was described as "4 in all directions" and motor and sensory function about the left wrist and left forearm were normal.  The diagnoses included left wrist dorsal ganglion.  The April 1998 MEB report reflects that the MEB determined that the approximate date of origin of the left wrist dorsal ganglion was in January 1998; this condition was incurred while entitled to base pay; did not exist prior to service; and was not permanently aggravated by service.  The Veteran was referred to a Physical Evaluation Board (PEB).  The May 1998 PEB report reflects that the PEB determined that the left wrist dorsal ganglion was considered but was found not to be unfitting and was, therefore, not ratable.  

Also of record at the time of the February 1999 rating decision was an October 1998 VA examination report.  During this VA examination, the Veteran reported that he noticed a left wrist ganglion around 1997.  He denied ever being treated for this condition and reported that he was not functionally limited because of it.  Rather, he described full function without pain of the left wrist.  The pertinent assessment was ganglion of the left wrist on the dorsal surface just distal to the radial junction.  The examiner remarked that the ganglion was asymptomatic and was reducible.  

The RO denied service connection for a left wrist ganglion in February 1999 because the evidence showed that the Veteran's left wrist ganglion existed prior to service and there was no evidence of aggravation during service.  

Evidence received since February 1999 consists of the Veteran's March 2010 request to reopen his claim for service connection, in which he asserted that prior to  discharge from service, he had a cyst on his left wrist.  He stated that, during his exit examination, he was told that the cyst was because of push-ups.  He added that his left wrist cyst was still tender at times.  

Also associated with the claims file since the February 1999 rating decision are private treatment records dated from May 2008 to May 2010 which include a May 2008 assessment of left hand ganglion cyst.  

During the June 2013 hearing, the Veteran testified that his left wrist ganglion did not exist prior to service; rather, he never had a ganglion on his arm until around 1996 or 1997 when he went to sick call and was told by the medic on duty that maybe it was because of the push-ups he was doing.  The Veteran indicated that he reported having the knot on his hand during service.  He testified that his left wrist ganglion had stayed since service and some times his left wrist would lock and he might not have full motion in the wrist.  

While the Veteran's assertions that he was told during service that his left wrist ganglion was the result of push-ups are new, in that they were not of record at the time of the February 1999 rating decision, they are not material.  Even presuming that these statements are credible, for purposes of determining whether new and material evidence has been submitted, they do not demonstrate that the Veteran's left wrist ganglion increased in severity beyond its natural progression during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Moreover, even if presumed credible, the Veteran's reports that he was told during service that his left wrist ganglion was because of push-ups only indicate that he did have a left wrist ganglion during service (a fact which was previously of record at the time of the February 1999 rating decision), and provide a potential etiological theory regarding this disorder (that it was incurred as a result of in-service push-ups).  

Significantly, a finding that the Veteran's left wrist ganglion was incurred during service was previously of record at the time of the February 1999 rating decision, insofar as the April 1998 MEB determined that the approximate date of origin of the left wrist dorsal ganglion was in January 1998 and that this condition was incurred while entitled to base pay.  Thus, to the extent that the Veteran has reported that he was told his left wrist ganglion was because of push-ups in service, such reports are cumulative and redundant, as the evidence of record at the time of the prior final denial included the MEB's determination that the condition was incurred during service.  In any event, because the Veteran's reports that he was told during service that his left wrist ganglion was because of push-ups do not show in-service aggravation of the left wrist ganglion beyond its natural progression, they do not raise a reasonable possibility of substantiating the claim.    

Additionally, while the May 2008 private treatment record reflecting an assessment of a left hand ganglion is new, in that it was not of record at the time of the February 1999 denial, this evidence is also not material, as there was evidence of a current disability at the time of the February 1999 rating decision.     

In regard to the Veteran's June 2013 testimony that he never had a ganglion on his arm until around 1996 or 1997, this is essentially cumulative and redundant of the evidence of record at the time of the February 1999 rating decision, as during the October 1998 VA examination, the Veteran had reported that he noticed a left wrist ganglion around 1997.  

Accordingly, the evidence associated with the claims file since the February 1999 denial does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left wrist ganglion, nor does it raise a reasonable possibility of substantiating this claim.  As such, the requirements for reopening this claim are not met, and the February 1999 denial of this claim remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

The preponderance of the evidence is against a finding that the Veteran currently has depression and the claim will be denied. 

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Where competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.

The Veteran was afforded a VA mental disorders examination in January 2011.  He stated that his children wanted him to play sports with them, but he was limited due to his foot, which was "frustrating."  He reported that he did not deal with his children "that much" and might take a two hour break from the house to sit in a park.  There were no other symptoms given, including of depression.  He reported that his symptoms had been present since 1998.  He denied past psychiatric history or current treatment.  The Axis I diagnosis following mental status examination was no psychiatric disorder.  The examiner remarked that few symptoms of depression were present and, therefore, the DSM-IV criteria for depression were not met and depression could not be diagnosed.  

Post-service private treatment records also do not reflect findings of or treatment for depression.  Rather, the Veteran's mood and affect were described as appropriate during treatment in March and April 2009 and May 2010.  

During the June 2013 hearing, the Veteran described his symptoms related to his claimed depression, reporting that his children wanted him to do stuff with them but he was unable to do so because of pain in his ankle.  He added that he had to deal with his ankle pain.  The Veteran testified that he had problems with frustration and anger, for example when his daughter wanted him to go outside and play, but he could not do so because of his ankle pain.  He indicated that he would leave the house or lock himself in his room.  

The January 2011 VA examiner's opinion is highly probative of whether the Veteran has current depression.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed his opinion after interview with and examination of the Veteran as well as review of the claims file.  

The Veteran is competent to describe symptoms which are capable of his lay observation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Veteran is competent in certain situations to provide a diagnosis of a simple condition but he is not competent to provide evidence as to more complex medical questions.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue). 

To the extent that he reports feelings of anger and frustration, particularly in regard to not being able to play with his children because of his left ankle disability, his reports are considered credible.  Barr, 21 Vet. App. at 308.  However, while the Veteran would be competent to describe symptoms of depression, the Board finds that he is not competent render a diagnosis of depression, as such diagnosis is a complex medical question.  Therefore, the Board finds more probative the opinion of the January 2011 VA examiner.

Given that there is no competent evidence of current depression, the Board must conclude that service connection, on either a direct or secondary basis, is not warranted.

For all the foregoing reasons, the claim for service connection depression, to include as secondary to a service-connected left ankle disability, is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(ORDER ON NEXT PAGE)






ORDER

As new and material evidence has not been submitted, the request to reopen the claim for service connection for a left wrist ganglion is denied.

Service connection for depression, to include as secondary to a service-connected left ankle disability, is denied.  


REMAND

Remand is required to obtain outstanding records and to afford the Veteran a VAX to evaluate his claim for service connection for hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) records from the Jackson, Mississippi,  VAMC;

(2) records from a VA facility in Washington state, dated around 1999, as referenced during the June 2013 hearing;

(3) records from King's Daughters Hospital, dated around 2002, as referenced during the June 2013 hearing.   

Also clarify whether there exists at the U.S. Army's Madigan Medical Center, to include records dated around 1996 and/or 1998, and obtain them if available.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his hypertension.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's current hypertension began during active service or is related to any incident of service.  

The examiner must also provide an opinion as to whether the Veteran's hypertension was manifested within one year of separation from service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his May 1995 Report of Medical History at enlistment, the Veteran denied having or ever having had high or low blood pressure.  On enlistment examination, blood pressure was 140/80.  

* In November 1995, blood pressure was 116/68.  

* Blood pressure was 142/74 and 114/70 in March 1996. 

* In April 1996, blood pressure was 110/70.  

* In May 1996, blood pressure was 110/70, 120/76, and 130/90.  

* In June 1996, blood pressure was 128/80.  

* In August 1996, blood pressure was 118/68.  

* In September 1996, blood pressure was 118/72.  

* In October 1996, blood pressure was 120/80.  

* A November 1996 record reflects that the Veteran's blood pressure was 162/67, 157/61, 141/60, 139/59, and 109/48.  

* In his January 1998 Report of Medical History the Veteran denied a past or current medical history of high or low blood pressure.  On examination, blood pressure was 120/76.  

* The February 1998 MEB examination report indicates that the Veteran had mildly elevated cholesterol and he was referred to the nutritionist for dietary counseling.  

* A March 1998 nutrition note reflects that the Veteran was referred to a cardiac diet class for elevated cholesterol/triglycerides (TG) and hypertension.  

* Blood pressure was 120/78 during dental treatment in May 1998.  

* On VA examination in October 1998, blood pressure was 106/76.  

* Blood pressure was 137/75 during private treatment in August 2001.  

* Blood pressure was 179/116 during private treatment in June 2004.  

* Blood pressure was 155/105 during private treatment in March 2007.  

* Private treatment records dated from April 2007 to May 2010 reflect diagnoses of and treatment for hypertension.  

* In a March 2011 statement, the Veteran reported that he was treated for high blood pressure for three days and attended class at Madigan Hospital at Fort Lewis.   

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


